PER CURIAM.
In his application for rehearing Busalac-chi correctly points out that the statutory law pertinent to this case is found at R.S. 33:140.51 et seq. Reyolds v. Liccardi, 504 So.2d 654 (La.App. 4th Cir.1987). Consequently our references to R.S. 33:4727(C)(3)(c) and R.S. 33:4727(E)(5) are amended to read R.S. 33:140.57(C)(3) and R.S. 33:140.57(D) respectively. We note that the replacement statutes are identical to those cited in our original opinion. The application for rehearing is denied.